

116 HRES 597 IH: Expressing the sense of Congress that the United States should support, and not limit access to, all domestic energy sources in an effort to achieve full energy security.
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 597IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Latta (for himself, Mr. McKinley, Mr. Burgess, Mr. Mullin, and Mr. Wright) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing the sense of Congress that the United States should support, and not limit access to,
			 all domestic energy sources in an effort to achieve full energy security.
	
 Whereas, on September 14, 2019, two facilities belonging to the Kingdom of Saudi Arabia’s (KSA) state-run oil company Saudi Aramco were severely damaged in a sophisticated aerial attack carried out by enemies of the Kingdom;
 Whereas, in 2018, nine percent of all petroleum imports of the United States came from the KSA; Whereas, in the same year, twenty-nine percent of all petroleum imports of the United States came from countries that belong to the Organization of the Petroleum Exporting Countries (OPEC), including KSA;
 Whereas due to OPEC’s outsized share of the global petroleum market, any instability in one of its member countries can directly impact global energy markets;
 Whereas thanks to the energy renaissance of the United States more oil and natural gas are being produced domestically than by any other nation in the world;
 Whereas the energy industry of the United States is leading all sectors in creating and supporting new high-quality jobs;
 Whereas technological advances in the domestic energy industry have resulted in large reductions in the dispersal of harmful pollutants into the environment;
 Whereas nuclear power has generated approximately one-fifth of the electricity used in the United States each year since 1990 and currently provides over fifty-five percent of the carbon-free electricity of the United States;
 Whereas renewable sources of energy account for eleven percent of domestic energy consumption; Whereas the United States has abundant coal reserves, including a demonstrated reserve base estimated to contain 475,000,000,000 short tons; and
 Whereas it is in the national security interests of the United States to control its own energy supply: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the United States should support, and not limit access to, all domestic energy sources in an effort to achieve full energy security, including by—
 (1)encouraging technological innovations to exploit the United States vast supply of natural gas; (2)increasing the domestic oil production, infrastructure, and refining capacity of the United States;
 (3)exploring and investing in the current nuclear power fleet and advanced nuclear reactor technologies;
 (4)taking advantage of the United States domestic coal supply through processes such as carbon capture, utilization, and storage;
 (5)expanding use of renewable and alternative energy sources; (6)supporting additional research and development opportunities through new and innovative methods, including public-private partnerships;
 (7)promoting increased conservation and energy efficiency; and (8)enhancing consumer awareness and education regarding domestic energy use, supply, and development.
			